Citation Nr: 1234956	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  His awards and medals include the Bronze Star Medal with "V" Device and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

When this case most recently was before the Board in October 2011, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Bilateral knee disability was not present until more than one year following the Veteran's discharge from service, and no current knee disability is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of either knee during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a bilateral knee disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, to include notice with respect to the disability-rating and effective-date elements of his claim, by a letter dated in April 2006, prior to the September 2006 rating decision on appeal.  

The Board also finds that the Veteran has been afforded adequate assistance in regard to this claim.  The Veteran's service treatment records (STRs) and pertinent post-service records are on file, and he has been afforded a VA examination in response to the Board's October 2011 remand.  The Board notes that in a September 2012 informal hearing presentation the Veteran's representative has questioned the adequacy of the November 2011 VA examination report.  The Board finds that the representative has not said anything that persuades the Board that the examination was deficient in any way.  Specifically, the Board is satisfied that the examination report is adequate for adjudication purposes and is in compliance with the Board's remand directives, to include that the examiner "assume that the Veteran is credible."  To this point, the Board notes that the examination report reflects that the examiner reviewed and summarized the Veteran's pertinent history, performed a thorough examination, and properly supported her opinions.  

Neither the Veteran nor his representative has identified any other evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for bilateral knee disability as it is related to service.  Specifically, he asserts that he developed this disability as a result of his activities aboard river patrol boats (PBRs) in Vietnam, including jumping hundreds of times onto small watercrafts to board and inspect them.  The Veteran's representative also argued in a November 2009 informal hearing presentation that the Veteran's knees may have been injured when his PBR was attacked and he was blown off of his feet by an explosion. 

Service treatment records are negative for complaints or treatment related to knee problems, and no abnormality of either lower extremity was found on the Veteran's separation examination; however, service personnel records confirm that the Veteran completed over 400 combat patrols on PBRs, and he was knocked off of his feet when his PBR was attacked. 

VA treatment records dated in December 2004 and January 2005 note the Veteran's history of severe degenerative joint disease in both knees, his report that he injured his left knee on the job in 1997, and diagnoses of osteoarthritis in both knees.  In regards to the 1997 injury, the Veteran stated that he underwent surgery to repair a torn ligament and initiated a workers' compensation case.  

In the March 2007 substantive appeal, the Veteran argued that the knee injuries he sustained during service were exacerbated by the duties associated with his post-service occupation.

In response to the Board's October 2011 remand, the Veteran was afforded a VA examination in November 2011 in which the examiner noted the Veteran's history, to include a report that he injured his left knee in Vietnam in 1969, jumping off boats as he was on water patrol; that he saw a corpsman (but did not think that anything was recorded); was given pain medicine which helped; and continued to have left knee pain with activates after discharge in 1970.

The November 2011 VA examiner opined that the claimed condition (bilateral knee disability) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no recorded injury while the Veteran was in the service; he was not seen for his knees until he had a work related injury in 1997 while working as a carpet installer when it was noted that he tore the popliteal tendon in the left knee; an X-ray in January 2005 showed bilateral severe tricompartmental osteoarthrosis most pronounced in the medial compartment with bilateral genu varum deformity, which was 35 years after discharge from service with no treatment in the interim; the Veteran had a history of morbid obesity, obesity was perhaps the strongest modifiable risk factors for the development of osteoarthritis; advanced age was one of the strongest risk factors associated with osteoarthritis per medical literature, and occupation also played a strong role as the Veteran had a work injury to his knee as a carpet installer 15 years prior.  The VA examiner opined that the knee disability was more likely related to age, occupation, and obesity than to military time over 40 years ago.  The Board has found this opinion to be highly probative since it was rendered by a physician who examined the Veteran, reviewed the Veteran's pertinent history, and properly supported the opinion.

After thorough review of the evidence of record, the Board finds there is no competent medical evidence relating the Veteran's bilateral knee disability to service.  In fact, the competent and uncontroverted medical evidence of record, in the form of the VA examination report in November 2011, states the Veteran's diagnosed disability is not related to active duty.  Moreover, there is no evidence of the presence of arthritis of either knee until more than one year following the Veteran's discharge from service.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence, the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his knee disabilities are related to his service aboard PBRs.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has accepted the Veteran's account as competent.  Moreover, the Board has found the Veteran to be credible.  However, the Veteran has not contended that he developed bilateral knee symptoms during service and that they have been continuously present since his discharge from service.  Therefore, whether the Veteran's current bilateral knee disability is related to his active service is a medical question that the Veteran, as a layperson, is not competent to answer.  As discussed above, there is no medical evidence linking his bilateral knee disability to service and the VA medical opinion addressing the question is against the claim.   

In sum, the Board has determined that the Veteran's current bilateral knee disability was not present until more than one year following his discharge from service and is not etiologically related to service.  Accordingly, the criteria for service connection are not met, and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


